.Gilbert, J.,
concurring specially. The question as certified states certain facts and law applied thereto, and requests an answer to the two questions: “Was the money so collected by Brewer part of the veteran’s estate,' and is the surety on the administrator’s bond liable for the administrator’s misappropriation of the money?” I concur in the conclusion that the answer to the questions should be in the affirmative — assuming, but not deciding, that the law is as stated in the premise to the question. I am authorized to say that Justice Atkinson concurs in the foregoing.